                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

IN RE DNIB UNWIND, INC. (f/k/a BIND                Chapter 11
THERAPEUTICS, INC.),                               Case No. 16-11084 (BLS)
                                                   (Jointly Administered)
                  Post-Effective Date Debtor.

B.E. CAPITAL MANAGEMENT FUND, LP,
                                                   Adv. No. 17-50882 (BLS)
                  Appellant,

                  V.                               Civ. No. 17-945 (CFC)

GEOFFREY L. BERMAN, in his capacity as
Trustee of the Liquidating Trust ofDNIB Unwind,:
Inc. (f/k/a Bind Therapeutics, Inc.),

                  Defendant/Appellee.


Julia B. Klein, KLEIN LLC, Wilmington, Delaware

      Counsel for Appellant

John H. Knight, Amanda R. Steele, Brett M. Haywood, RICHARDS, LAYTON &
FINGER, P.A., Wilmington, Delaware; Peter M. Gilhuly, Kimberly A. Posin, Amy
C. Quartarolo, LATHAM & WATKINS LLP, Los Angeles, California

      Counsel for Appellee


                          MEMORANDUM OPINION




February 27, 2019
Wilmington, Delaware
                                     (}t_~{l~ATES DISTRICT JUDGE
                               CONNOLLY, UNITE


I.      INTRODUCTION

        Presently before the Court is the appeal (D.I. 1) of Appellant B.E. Capital

Management Fund LP ("BEC") from a Bankruptcy Court's decision (B.D.I. 694) 1

("Decision") denying BEC's Motion for Determination that the Trustee's

Conditioning ofDistributions to Shareholders on their Submission ofEquity

Distribution Form Violates the Plan, or, Alternatively, is an Impermissible Plan

Modification (B.D.I. 615) ("Motion for Determination"), which sought a

determination that Appellee' s conditioning of distributions to shareholders upon

receipt of certain tax documents and equity certifications is impermissible under

the debtors' confirmed plan. Related to the appeal is BEC' s pending motion for

reconsideration (D.I. 18) ("Motion for Reconsideration") of the Court's Order (D.I.

13) denying BEC's motion for a preliminary injunction, temporary restraining

order, and stay of the Decision pending appeal (D.I. 4) ("Emergency Motion").

For the reasons that follow, the Court will affirm the Decision and deny the Motion

for Reconsideration as moot.


1 Thedocket of the Chapter 11 case, captioned In re DNIB Unwind, Inc., Case No.
16-11084 {BLS) (Bankr. D. Del.), is cited herein as "B.D.I. _." The docket of the
adversary proceeding, captioned B.E. Capital Management Fund LP v. Berman,
Adv. No. 17-50882 (BLS) (Bankr. D. Del.), is cited herein as "Adv. D.I. _."
BEC's appendix (D.I. 30-31) is cited herein as "APP-_," and Trustee's
supplemental appendix (D.I. 26-29) is cited herein as "SA-_."
II.   BACKGROUND

      On September 26, 2016, the Bankruptcy Court entered an order (B.D.I. 457)

("Confirmation Order") confirming debtors' plan of liquidation (B.D.I. 415)

("Plan"), which, inter alia, established the Liquidating Trust of DNIB Unwind,

Inc. ("Trust") and appointed Appellee Geoffrey L. Berman as trustee ("Trustee").

On October 11, 2016, the Plan's effective date occurred. On December 15, 2016,

Trustee made an initial distribution of $8 million to shareholders, as required under

the Plan. (See B.D.I 694 at 3). Shareholders that held their shares in street name

received their distributions through the Depository Trust Company ("DTC").

Thereafter, the Trust's tax professionals advised Trustee that further distributions

to the debtors' former shareholders should be conditioned upon submission of

certain tax documents, consisting of a Form W-8 or W-9 (the "Tax Forms") and an

equity certification form (the "Equity Certification")2 to be completed by the

nominees ofDNIB shareholders (the "Nominees") who held their shares in street



2 The Equity Certification requires that each Nominee provide the following: (1)
DTC participant name, number, contact name, contact number and email address,
and authorized signature; (2) beneficial holder name and account number; and (3)
number of shares of CUSIP 05548N 107 that were held by the Nominee for the
indicated account as of the Distribution Record Date. (See B.D.I. 627-1, ,r 8, Ex.
2). It is Trustee's position that because most DNIB stock in existence on the
Distribution Record Date was held in street name, Trustee does not know the
identity of each individual shareholder, nor does Trustee know how many shares of
DNIB stock each such holder owned as of the Distribution Record Date. As a
result, Trustee required that all Nominees complete the Equity Certification. (See
D.I. 9 at 11-12).

                                          2
name (i.e., through a broker or nominee) (collectively, the "Tax Documents").

(B.D.I. 627-1 at 16). On February 7, 2017, Trustee sent a notice requesting

submission of same on or before August 7, 2017 (the "Submission Deadline").

(See B.D.I. 590). DTC subsequently informed the Trustee that it would not agree

to make any further shareholder distributions if such distributions were made to

less than all shareholders (which would result where at least one shareholder failed

to provide its Tax Documents timely and was deemed to forfeit future distributions

from the Trust). (See APP-0170).

      On March 22, 2017, BEC filed the Motion for Determination,3 arguing that

Trustee is mistaken (or at least overly cautious) in his position that the Tax

Documents are necessary; that there may be alternative approaches (such as

seeking a private letter ruling from the IRS); and that requiring submission of this

information unfairly burdens shareholders, placing an unreasonable and

unnecessary condition upon their right to receive their distributions. (B.D.I. 615).

BEC further argues that permitting Trustee to condition distributions on the receipt

of the Tax Documents will result in a substantial number of shareholders forfeiting


3 On March 22, 2017, BEC also filed a complaint in this Court against DTC and
the Financial Industry Regulatory Authority, Inc. ("FINRA"), seeking an order
requiring FINRA to set an October 11, 2016 ex-dividend date. (See Civ. No. 17-
311 (CFC), D.I. 1 ("DTC/FINRA Action")). Trustee is not a party to the
DTC/FINRA Action. On October 10, 2018, the parties to the DTC/FINRA Action
filed a Joint Status Report which indicated their agreement that if the Bankruptcy
Court's Decision is affirmed in this appeal, the DTC/FINRA Action should be
dismissed as moot. (See Civ. No. 17-311 (CFC), D.I. 26 at 2).

                                          3
future Plan distributions to which they legally are entitled. (See D.I. 4 at 11 ). A

hearing on the Motion for Determination was held on May 31, 2017. (D.I. 4-4).

      On July 13, 2017, the Bankruptcy Court issued its Decision denying the

Motion for Determination. (B.D.I. 694). The Bankruptcy Court determined that

the Plan and Confirmation Order, along with the post-confirmation trust instrument

(SA-079-101) ("Trust Agreement"), govern the rights and responsibilities of

Trustee and the Trust beneficiaries, and that those governing documents permit

Trustee to demand from Trust beneficiaries any forms or information relating to

Trustee's obligations to withhold and to condition distributions upon receipt of

such forms or information. (B.D.I. 694 at 2). The Bankruptcy Court noted that

"Trustee's documentation requests here impose at most a modest burden on the

shareholders/beneficiaries," and the Court declined, on a post-confirmation basis,

to second-guess the judgment of Trustee in the exercise of his duties where those

actions are directly contemplated by the governing documents. (See id. at 3).4

      On July 14, 2017, BBC filed a timely Notice of Appeal with respect to the

Decision. (D.I. 1). The same day, BBC initiated an adversary proceeding against

Trustee by filing a complaint in the Bankruptcy Court seeking declaratory and

injunctive relief (Adv. D.I. 1, 14) ("Complaint"), together with an Emergency


4
  In declining to substitute its own judgment for Trustee's, the bankruptcy court
stated: "[BBC] may be correct that there are other avenues available to the Trustee.
But the Trustee is entitled to exercise his discretion and judgment in construing and
carrying out his duties." (B.D.I. 694 at 3).

                                           4
Motion for Preliminary Injunction and Temporary Restraining Order (Adv. D.I. 4)

("TRO Motion"). The TRO Motion sought an order enjoining Trustee, through a

final adjudication of the Motion for Determination, from:

             (i) conditioning further distributions to DNIB
             shareholders on the receipt of the required Tax
             Documents; and

             (ii) making any further distributions to DNIB
             shareholders until further order of the court.

(See Adv. D.I. 4 at 12; D.I. 4 at 1-2). The TRO Motion further sought a stay

pending appeal as alternative relief to the injunctive relief it sought. (See Adv. D.I.

4 at 11-12). On July 20, 2017, the Bankruptcy Court promptly set a hearing on the

TRO Motion for August 3, 2017. (See Adv. D.I. 9). Notwithstanding BBC's

knowledge that an emergency hearing date had been set by the Bankruptcy Court,

BBC filed the Emergency Motion in this Court on July 25, 2017. {D.I. 4). The

Emergency Motion sought precisely the same relief sought in the TRO Motion: a

preliminary injunction, temporary restraining order, and stay pending appeal of the

Decision. (D.I. 4). 5


5 Ordinarily, a motion seeking a stay pending appeal of a bankruptcy court's order
must be brought first in the bankruptcy court. See FED. R. BANKR. P. 8007(a)(l).
Only if bringing the motion in the bankruptcy court is impracticable or if the
bankruptcy court has failed to rule on the motion seeking a stay may the movant
bring the motion to the district court before giving the bankruptcy court an
opportunity to consider the relief sought. See FED. R. BANKR. P. 8007(b)(2)(A)-
(B). Clearly neither condition arose here, as the Bankruptcy Court promptly
scheduled the matter for hearing. With respect to these duplicate requests for
relief, BBC found it sufficient to state: "[s]hould the Bankruptcy Court grant relief

                                           5
       On August 3, 201 7, the Bankruptcy Court held a hearing on the TRO

Motion, and, on August 7, 2017, BEC advised the Court that its request for a stay

had been denied. (D.I. 11). On August 8, 2017, the Court denied the Emergency

Motion. (D.I. 12, 13). On August 14, 2017, BEC filed the Motion for

Reconsideration of same, which is fully briefed. (D.1. 18, 20, 22). The merits of

the appeal are also fully briefed. (D.1. 21, 25, 33). The Court did not hear oral

argument because the facts and legal arguments are adequately presented in the

briefs and record, and the Court's decisional process would not be aided by oral

argument.

III.   JURISDICTION AND STANDARD OF REVIEW

        This Court has jurisdiction over this appeal from the Bankruptcy Court

under 28 U.S.C. § 158. The Decision denying the Motion for Determination is

based on the Bankruptcy Court's interpretation of the Confirmation Order, which

incorporated the Plan and Trust Agreement. The interpretation of an order is a

conclusion of law. In re Duplan Corp., 212 F.3d 144, 151 (2d Cir. 2000)

(bankruptcy court interpretation of confirmation order is conclusion of law). Legal

conclusions of the bankruptcy court are subject to plenary review by the district




duplicative of that sought herein, [BEC] will promptly notify this Court." (D.I. 4
at 6).


                                          6
court and are considered de novo on appeal. In re Klaas, 858 F.3d 820, 827 (3d

Cir. 2017); In re Cont'! Airlines, 150 B.R. 334, 336 (D. Del. 1993).

IV.   ANALYSIS

      On appeal, BEC asserts that the Bankruptcy Court erred as a matter of law in

holding that "the Plan, the Confirmation Order and the Trust Agreement all operate

to provide Trustee with the authority to demand the tax forms and the

Certifications." (D.I. 21 at 1). BEC asserts that this legal conclusion is not

supported by the provisions in the operative plan documents upon which the

Bankruptcy Court relied. (Id. at 7-12). BEC further asserts that the Decision

violates principles of contract construction and interpretation because permitting

the Trustee authority to condition distributions on the submission of Tax

Documents would render all provisions relating to the Debtors' transfer agent

meaningless. (Id. at 12-14). Trustee has challenged BBC's standing, and

therefore the Court will address that issue before turning to the merits of the

appeal.

      A.     BEC Has Standing to Prosecute the Appeal

      Trustee argues that BEC lacks standing to prosecute the appeal. (D.I. 25 at

5-6). "[A]n appellant must qualify as a 'person aggrieved' to be eligible for

appellate review of a bankruptcy court order." Gen. Motors Acceptance Corp. v.

Dykes (In re Dykes), IO F.3d 184, 188 (3d Cir. 1993). Thus, "[t]o appeal from an

order of a bankruptcy court one must show that the order diminishes one's

                                          7
property, increases one's burdens or impairs one's rights." Id. at 188-89. Trustee

cites the three elements comprising what the Supreme Court has referred to as "the

irreducible constitutional minimum of standing:"

             First, the plaintiff must have suffered an "injury in fact" -
             an invasion of a legally protected interest which is (a)
             concrete and particularized . . . and (b) "actual or
             imminent, not 'conjectural' or 'hypothetical[.]"' ...
             Second, there must be a causal connection between the
             injury and the conduct complained of-the injury has to
             be "fairly ... trace[able] to the challenged action of the
             defendant, and not ... the result [of] the independent
             action of some third party not before the court." ...
             Third, it must be "likely," as opposed to merely
             "speculative," that the injury will be "redressed by a
             favorable decision."

(D.I. 25 at 6 (second alteration added; other alterations in D.I. 25) (quoting Lujan

v. Deft. of Wildlife, 504 U.S. 555, 560-61 (1992))). Trustee argues that BEC has

suffered no injury in fact. (Id. at 6). "BEC (through its Nominee) provided its Tax

Documents to the Trust on June 16, 2017 (28 days before BEC filed its Notice of

Appeal) and now is entitled to its pro rata share of all future distributions to be

made to shareholders under the Plan. As such, BEC does not have a financial

interest in the outcome of this appeal." (Id.). Conversely, BEC argues that it will

be harmed, even if it receives a distribution by virtue of having turned in its Tax

Documents. (D.I. 33 at 2-3). "This is so because, by circumventing the transfer

agent and [] DTC, the Trustee will deprive [BEC] of the dividends to which [BEC]

is entitled from other shareholders on account of shares that it purchased after the


                                           8
Distribution Record Date by virtue of applicable SEC rules." (Id. at 3 ). Trustee

has conceded that BEC has a financial interest in the outcome of the appeal. (See

D.I. 25 at 16 n.14). Thus, BEC has standing to prosecute the appeal. 6

      B.     BEC Failed to Present Evidence Contradicting the Trust's Tax
             Reporting Obligations or Present Viable Alternatives

      At the core of this appeal is a dispute as to whether the information

contained on the Tax Documents is required for the Trust to meet its tax reporting

obligations. BEC argues that the Trust's provision of shareholder tax identification

numbers to the IRS is strictly "optional" (D.1. 21 at 10-11 ), and Trustee has

consistently asserted that it is not. (D.1. 25 at 7-9). In its answering brief, Trustee

sets out the tax reporting obligations specified by the Trust Agreement, 7 the

specific statutes and related regulations with which the Trust must comply

(including 26 C.F.R. § 1671-4(a)), the required forms, and the instructions



6 Based on the caption of this appeal, BEC also purports to represent, without
analysis, a purported class of similarly situated shareholders that failed to timely
return the Tax Documents and will forfeit their distributions. Having apparently
complied with Trustee's request, it cannot be said that BEC is similarly situated.
7
  Trustee's declaration sets forth the advice that the Trust has received from its tax
professionals; specifically, that the Trust's accountant has advised Trustee that the
Trust is required to provide the IRS with tax identification numbers for each
individual DNIB shareholder entitled to a distribution to the plan. (See D.I. 9-1, ,r,r
5-6). Trustee contends that, because most DNIB stock in existence on the
Distribution Record Date was held in street name, Trustee does not know the
identity of each individual shareholder, nor does Trustee know how many shares of
DNIB stock each such holder owned as of the Distribution Record Date, and as a
result, Trustee required that all Nominees complete the Equity Certification. (See
id. at 11-12).

                                           9
governing completion and submission of same. 8 BEC has suggested that, as an

alternative to the reporting requirements of26 C.F.R. § 1671-4(a), Trustee may

comply with 26 C.F.R. § l.671-4(a) by solely reporting DTC's tax identification

number (instead of the tax identification number of each shareholder). (See D.I. 21

at 12 n.11 ). Trustee argues this alternative is not viable because ( 1) the

instructions to Form 1041 are clear that Trustee must provide a tax identification

number for "the person(s) to whom the income is taxable" and (2) the income of

the Trust is taxable to each grantor/shareholder and not to DTC. 9 (D.1. 25 at 8).



8 The Trust Agreement requires the Trustee "to file returns for the Liquidation
Trust as a grantor trust pursuant to Treasury Regulation section l.671-4(a)."
(APP-0064; APP-0384). According to Trustee, specific tax provisions, namely 26
U.S.C. § 6012(a)(4) and 26 C.F.R. § l.671-4(a), require the Trustee to file a Form
1041, "U.S. Income Tax Return for Estates and Trusts," on behalf of the Trust.
(See D.I. 25 at 7-8). Under the Form 1041 reporting method, the regulations
require the Trust to report taxpayer identification numbers in accordance with the
directions for Form 1041. See 26 C.F.R. § 301.6109-l(c). The instructions to
Form 1041 provide (at pages 12-13) that (A) where the trust is a grantor trust, the
Trustee is required to "fill in only the entity information of Form 1041" and to
show "dollar amounts" "only on an attachment to the form"; and (B) the
attachment to Form 1041 must include "[t]he name, identifying number, and
address of the person(s) to whom the income is taxable" (i.e., each shareholder).
(APP-03 80).
9 See Trust Agreement, § 8.2(b) ("Thus, the Beneficiaries shall be treated as the

grantors and owners of a grantor trust for federal income tax purposes.") and §
13 .2 ("[T]he [Trustee] shall prepare and distribute a statement setting forth the
information necessary for each Liquidating Trust Beneficiary to determine its share
of items of income, gain, loss, deduction or credit for United States federal income
tax purposes.") (APP-0076); Plan, Art. XVI.J ("[E]ach Holder of an Allowed
Claim or Allowed Equity Interest that is to receive a Distribution under the
Combined Plan and Disclosure Statement shall have the sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed on

                                           10
BEC also suggests that Trustee may, in the alternative, comply with the

requirements contained in 26 C.F.R. § l.671-4(b)(3). (See D.I. 21 at 12 n.11).

Trustee argues that this alternative is not viable because 26 C.F.R. § 1.671-4(b)(3)

requires that the Trust file Forms 1099. (D.1. 25 at 8-9). "Under the 1099

reporting method, the Treasury Regulations similarly require the Trust to report all

items of income paid to the Trust by all payors and to identify 'each grantor or

other person treated as an owner of the trust as the payee."' (D.I. 25 at 9 (quoting

26 C.F.R. § l.671-4(b)(3)(ii)(A))). Accordingly, "Trustee can comply with these

requirements only if the shareholders that held their shares in street name identify

themselves by providing the Tax Documents." (D.I. 25 at 9). BEC offers no

response to these tax reporting requirements in its reply. (See D.I. 33).

      The Court finds no basis to question that the information contained in the

Tax Documents is required in order for the Trust to fulfill its tax reporting

obligations. BEC has provided no evidence to the contrary, and it points to no

evidence in the record on appeal in support of its assertion that there are viable

alternatives to the reporting requirements upheld by the Bankruptcy Court. 10




such Holder by any Governmental Unit, including income, withholding and other
tax obligations, on account of such Distribution.") (SA-0073 ).
10 Indeed, BBC's Managing Director testified that he has not consulted with an

accountant on these issues. (APP-0317).

                                          11
      C.     Operative Plan Documents Authorize Trustee to Condition
             Distributions on Submission of Tax Documents

      The Bankruptcy Court stated that "[t]he Plan and Confirmation Order, along

with the post-confirmation trust instrument, govern the rights and responsibilities

of the Trustee and the [Trust] beneficiaries." (B.D.I. 694 at 2). The Bankruptcy

Court cited the following specific provisions in support of this statement: (i) Plan

at Art. XVI.J; (ii) Confirmation Order at ,r 3; and (iii) Trust Agreement at§ 4.l(f).

(Id. at 2-3). BEC argues on appeal that the particular provisions cited by the

Bankruptcy Court do not support its conclusion. (D.I. 21 at 7-8). Trustee argues

that the governing documents, including but not limited to the provisions cited by

the Bankruptcy Court, support the Decision to deny relief. (D.I. 25 at 9-14). The

Court addresses each provision in tum.

             i.     Plan, Art. XVI.J

     Article XVI.J of the Plan provides:

             J. Withholding and Reporting Requirements

             In connection with the consummation of the Combined
             Plan and Disclosure Statement, the Debtors and Post-
             confirmation Liquidating Trustee shall comply with all
             withholding and reporting requirements imposed by any
             federal, state, local or foreign taxing authority and all
             distributions hereunder shall be subject to any such
             withholding and reporting requirements. Notwithstanding
             the above, each Holder of an Allowed Claim or Allowed
             Equity Interest that is to receive a Distribution under the
             Combined Plan and Disclosure Statement shall have the
             sole and exclusive responsibility for the satisfaction and
             payment of any tax obligations imposed on such Holder

                                           12
             by any Governmental Unit, including income,
             withholding and other tax obligations, on account of such
             Distribution. The Debtors and the Post-confirmation
             Liquidating Trustee have the right, but not the obligation,
             to not make a Distribution until such Holder has made
             arrangements satisfactory to any disbursing party for
             payment of any such tax obligations. The Debtors or
             [T]rustee may require, as a condition to receipt of a
             Distribution, that the Holder of an Allowed Claim or
             Allowed Equity Interest complete and return a Form W-8
             or W-9, as applicable to each such Holder. If the Debtors
             or [T]rustee make such a request and the Holder fails to
             comply before the date that is 180 days after the request
             is made, the amount of such Distribution shall
             irrevocably revert to the Debtors or the [T]rustee and any
             Claim in respect of such Distribution shall be disallowed
             and forever barred from assertion against the Debtors or
             the [T]rustee, or their respective property.

(SA-0073-74). Article XVI.J of the Plan explicitly requires Trustee to "comply

with all withholding and reporting requirements imposed by any federal, state,

local or foreign taxing authority" and permits Trustee to "require, as a condition to

receipt of a Distribution, that the Holder of an ... Allowed Equity Interest complete

and return a Form W-8 or W-9, as applicable to each such Holder." (Id.). BBC

argues that Article XVI.J of the Plan provides no authority for the Trustee to

request Tax Documents because there are "alternatives" to the Trust's tax reporting

method. (D.I. 21 at 8-11). "Read as a whole, [Article XVI.J] permits Trustee to

'require, as a condition of receipt of a Distribution' that the recipient 'complete and

return a Form W-8 or W-9"' only "to the extent those forms are necessary for him

to fulfill his withholding and tax reporting requirements." (Id. at 9-10 (emphasis


                                          13
in original)). Relying entirely on the subheading- "Withholding and Reporting

Requirements" - BBC argues that the Trustee should be permitted to request the

Tax Documents only where necessary to withholding and tax reporting

requirements. (Id. at 10). According to BBC, "if those forms are not a

requirement, i.e., optional, this Plan provision does not authorize the Trustee to

condition distributions on their completion and receipt." (Id.). "[I]fthere are

alternative[] [reporting methods], the W-9 Form, by definition, is optional." (Id. at

11).

        The limitation advanced by BEC is not supported by a plain reading of

Article XVI.J. Even if the Plan contained such a limitation, as discussed above,

BEC has provided no evidence that the reporting requirements are merely

"optional," and BEC points to no evidence in the record on appeal in support of its

assertion that there are viable alternatives to the reporting requirements. The plain

language of the Plan provides that Trustee may require that eligible shareholders

return a completed Tax Form to the Trust by a date certain to receive distributions

from the Trust. In short, Article XVI.J of the Plan supports the Bankruptcy Court's

ruling.

              ii.   Confirmation Order, , 3:

       Paragraph 3 of the Confirmation Order provides:

              Compromise of Controversies. For the reasons stated
              herein, the Plan constitutes a good faith, arm's length
              compromise and settlement of all Claims or controversies

                                          14
             relating to the rights that a Holder of a Claim or Equity
             Interest, or any assignees thereof, may have with respect
             to any Allowed Claim or Equity Interest or any
             Distribution to be made or obligation to be incurred
             pursuant to the Plan, and the entry of this Confirmation
             Order constitutes approval of all such compromises and
             settlements. For the avoidance of doubt, the Debtors are
             required to make all required withholding payments and
             [comply] with all applicable tax laws with respect to the
             Distributions.

(SA-0496, il 3 (emphasis added)). BBC argues that this paragraph pertains not to

Trustee but rather to creditors that are giving up their claims for distributions. (D.1.

21 at 8). BBC argues that, while this provision imposes an obligation on the

Debtors, it does not confer any affirmative right on the Trustee or authority to

require the Tax Documents. (See id.). BBC further argues, because Trustee "was

not appointed until several months later," that Paragraph 3 applies only to "the

Debtors" and not Trustee. (See id. at 7-8). According to Trustee, this argument is

nonsensical as it was always contemplated that Trustee would administer the Plan.

(See D.I. 25 at 11-12).

      The Court agrees with Trustee. Paragraph 3 of the Confirmation Order

explicitly provides that "the Debtors are required to ... [comply] with all

applicable tax laws with respect to Distributions," and complying with applicable

tax laws is the reason that the Trustee is requiring the Tax Documents. Moreover,

the record reflects that: as of August 1, 2016 (71 days prior to the Plan's effective

date); Trustee, Mr. Berman, served, and continues to serve, as the sole officer of


                                           15
the Debtors; Mr. Berman was appointed as Trustee 15 days after the Confirmation

Order was entered (not "several months later"); and therefore the Trustee (not the

Debtors) must administer the Plan, including facilitating the Initial Equity

Distribution (and all subsequent distributions) to shareholders, filing tax returns for

the Debtors and the Trust, and complying with laws applicable to the Debtors and

the Trust. As an officer of the Debtors and in his fiduciary capacity, Trustee has an

obligation to comply with all laws applicable to the Debtors and the Trust,

including tax laws and regulations. BEC's argument that Trustee does not have

any obligation to comply with such laws solely because Paragraph 3 of the

Confirmation Order refers only to "the Debtors" is unavailing.

             iii.   Trust Agreement,§ 4.l(f)

      Section 4.l(f) of the Trust Agreement provides:

             Tax Identification Numbers. The Liquidation Trustee is
             authorized to request and obtain from the Liquidation
             Trust Beneficiaries or any other Person Forms W-8
             and/or W-9 or such other forms or information relating to
             the Liquidation Trustee's obligations to withhold as the
             Liquidation Trustee may reasonably request, and the
             Liquidation Trustee may condition any distribution to
             any Liquidation Trust Beneficiary or other distributee
             upon receipt of such forms or information.

(SA-0088). BEC argues that§ 4.l(f) provides Trustee with authority to demand

the Tax Documents only to the extent necessary for the Trustee to meet his

obligation to withhold. (See D.I. 21 at 11-12). Because Trustee will not be

withholding taxes from distributions to Trust beneficiaries, BEC argues, § 4.1 (f)

                                          16
does not grant Trustee authority to condition distributions on submission of the

Tax Documents. (See id.). Trustee counters: "As written, Section 4.l(f) explicitly

permits the Trustee: (1) to request from each shareholder (a) a Form W-8 or W-9;

or (b) other forms relating to withholding requirements; and (2) to condition

distributions to shareholders upon the receipt of such documents. Thus,§ 4.l(f) of

the Trust Agreement supports conditioning distributions to shareholders upon

receipt of the Tax Forms." (D.1. 25 at 12).

      In addition to citing to§ 4.l(f) of the Trust Agreement, the Bankruptcy

Court noted in its Memorandum Order that the Plan, Confirmation Order, and

Trust Agreement "govern the rights and responsibilities of the Trustee and the

beneficiaries" and that "Trustee is entitled to exercise his discretion and judgment

in construing and carrying out his duties." (B.D.I. 694 at 2-3). Trustee further

argues that principles of contract interpretation require that contract "provisions

not be examined in a vacuum, but by reference to other provisions." (See D.I. 25




                                          17
at 13). Citing §§ 2.2 11 and 2.4 12 of the Trust Agreement, Trustee asserts that he is

permitted a significant amount of discretion in administering the Trust. Id. When


11
   Section 2.2 of the Trust Agreement provides in relevant part:
              Within the limitations set forth herein, and subject to the
              oversight provisions set forth in this Agreement, the
             responsibilities and authority of the Liquidation Trustee
              shall include, without limitation: (i) holding and
              administering the Liquidation Trust Assets . . . (iv)
              calculating and implementing distributions to the
             Liquidation Trust Beneficiaries in accordance with the
             Plan and this Agreement, (v) filing all required tax
             returns for the Liquidation Trust as a grantor trust
             pursuant to Treasury Regulation section l.671-4(a), (vi)
             performing such acts as are necessary for the
              administration, resolution and wind-down of the Debtors
             after the Effective Date ... and (x) carrying out such
              other responsibilities not specifically set forth herein as
             may be vested in the Liquidation Trustee pursuant to the
             Plan, this Agreement, Bankruptcy Court order, or as may
              be necessary and proper to carry out the provisions of the
              Plan or this Agreement.
(APP-0066-67).
12 Section 2.4 of the Trust Agreement provides in relevant part:

             In connection with the administration of the Liquidation
              Trust, subject to and except as otherwise set forth in this
              Agreement or the Plan, the Liquidation Trustee is hereby
              authorized to perform those acts necessary to accomplish
              the purposes of the Liquidation Trust. Without limiting,
              but subject to, the foregoing, the Liquidation Trustee
              shall, unless otherwise provided in this Agreement and
              subject to the limitations contained herein and in the
              Plan: ... (2) be expressly authorized and required to
              protect and enforce the rights to the Liquidation Trust
              Assets vested in the Liquidation Trust by the Plan by any
              method deemed appropriate in his discretion, including,
              without limitation, by judicial proceedings or pursuant to
              any applicable bankruptcy, insolvency, moratorium or
              similar law and general principles of equity; (3) be

                                          18
read in conjunction with the Plan and Confirmation Order, the Court agrees with

the Bankruptcy Court's conclusion that Trustee is granted broad discretion in

administering the Plan and making distributions, including requesting and

obtaining the Tax Documents from beneficiaries.

      D.     Decision Does Not Render Plan Provisions Meaningless

      BEC argues that by permitting the Trustee to condition distributions on the

Tax Documents, the Bankruptcy Court condoned the Trustee's manual distribution

mechanism and thus rendered meaningless all the provisions in the Plan and Trust

Agreement relating to the transfer agent, OTC. 13 According to BBC, such an

interpretation would be contrary to principles of contract construction and

interpretation. (See D.I. 21 at 13 (citing Pac. Emplrs. Ins. Co. v. Glob.

Reinsurance Corp. ofAm., 693 F.3d 417,426 (3d Cir. 2012) (holding that a court



              expressly authorized and required to ... make
              distributions and pay any other obligations owed by the
              Liquidation Trust from the Liquidation Trust Assets as
              provided herein and in the Plan, ... and ( 11) be expressly
              authorized and required to assume such other powers as
              may be vested in or assumed by the Liquidation Trust
              pursuant to the Plan or Bankruptcy Court order, or as
              may be necessary and proper to carry out the provisions
              of the Plan or this Agreement.
(APP-0067-68).
13 Debtors' transfer agent is American Stock Transfer & Trust Company, LLC.

However, OTC served as the holder of DNIB stock for broker-dealers/Nominees
who held such stock in street name for their customers and facilitated the
distributions to such broker-dealers/Nominees that were made in December 2016.
(See D.I. 25 at 15 n.13).

                                          19
will not interpret one provision of a contract in a manner which results in another

provision being annulled))). Trustee disputes BBC's argument that the operative

documents require that all distributions to shareholders that held DNIB stock in

street name must be made through DTC. (D.1. 25 at 14-15). Trustee argues such

an interpretation would lead to an inequitable and untenable result for several

reasons, including: the Trust is required to provide tax identification numbers for

each shareholder to the IRS; the Trustee is permitted under the Trust Agreement to

withhold distributions from shareholders that fail to timely provide tax

identification information; DTC has confirmed that it is not prepared to make any

future distributions to shareholders unless the distribution is made to all

shareholders that held their shares in street name as of the August 30, 2016

distribution record date (APP-0170); and shareholders that held approximately

24.9% of the total number ofDNIB shares outstanding as of the Distribution

Record Date failed to timely provide the Tax Documents and have forfeited future

distributions. (D.I. 25 at 14-15). As a result of the foregoing, only the Trustee is

capable and prepared to make further distributions to shareholders, and BBC's

argument must be rejected. (Id.).

      The Decision does not render provisions pertaining to the transfer agent

illusory or meaningless. BBC points the Court to the following: (i) Plan at Art.

X.K; (ii) Confirmation Order at ,r 20; (iii) Trust Agreement at § 4.2; and (iv) Trust

Agreement at§ 9.1. But, as set forth below, the Court agrees that these provisions

                                          20
describe the types of information upon which the Trustee may rely in

administering the Trust and do not require all shareholder distributions to be made

through DTC.

             i. Plan, Art. X.K

      BEC argues that the Bankruptcy Court's interpretation qf the Plan renders

Article X.K of the Plan illusory because that section provides that "Distributions to

... Allowed Equity Interests shall be made ... through the transfer agent for BIND

Equity Interests." (D.I. 21 at 14). The full text of Article X.K provides:

             Except as provided herein, Distributions to Holders of
             Allowed Claims and Allowed Equity Interests shall be
             made: (1) at the addresses set forth on the respective
             proofs of claim or interest Filed by such Holders; (2) at
             the addresses set forth in any written notices of address
             changes delivered to the Post-confirmation Liquidating
             Trustee after the date of any related proof of claim or
             interest; (3) at the address reflected in the Schedules if
             no proof of claim or interest is filed and the Post-
             confirmation Liquidating Trustee has not received a
             written notice of a change of address; or (4) through the
             transfer agent for BIND Equity Interests.

(SA-0058 (emphasis added)). Trustee argues this provision ensures that the

Trustee either uses the most recent addresses it has for each stakeholder in making

distributions or makes distributions through the transfer agent. The Court agrees.

Article X.K provides that Trustee may make distributions to holders of claims and

shareholders in a number of different ways, including through the transfer agent,

but does not require it.


                                         21
             ii.    Confirmation Order, ,r 20

     BBC argues that permitting the Trustee to require the Tax Documents would

render Paragraph 20 of the Confirmation Order meaningless, which provides that

"[i]n making any Distribution with respect to any Claim or Equity Interest, the ...

Trustee shall be entitled ... to recognize and deal with, for all purposes hereunder,

only the Entity that ... is listed on the Debtors' books and records or on a record

maintained by the Debtors' transfer agent as having been the Holder of an Equity

Interest on the Distribution Record Date." (D.1. 21 at 15). The full text of

Paragraph 20 provides:

             Distribution Record Date. The Distribution Record Date
             shall he August 30, 2016. Except as otherwise provided
             in a Final Order of the Bankruptcy Court, the transferees
             of Claims that are transferred pursuant to Bankruptcy
             Rule 3001 or Equity Interests on or prior to the
             Distribution Record Date will be treated as the Holders of
             those Claims or Equity Interests for all purposes. The
             Post-confirmation Liquidating Trustee shall have no
             obligation to recognize any transfer of any Claim or
             Equity Interest occurring after the Distribution Record
             Date. In making any Distribution with respect to any
             Claim or Equity Interest, the Post-confirmation
             Liquidating Trustee shall he entitled instead to
             recognize and deal with, for all purposes hereunder, only
             the Entity that, as to Claims, is listed on the proof of
             claim Filed with respect thereto or on the Schedules as
             the Holder thereof as of the close of business on the
             Distribution Record Date and, as to Equity Interests, is
             listed on the Debtors' hooks and records or on a record
             maintained by the Debtors' transfer agent as having
             been the Holder of an Equity Interest on the
             Distribution Record Date, and upon such other evidence
             or record of transfer or assignment that are actually

                                          22
             known to the Post-confirmation Liquidating Trustee as of
             the Distribution Record Date.

(SA-0501-02 (emphasis added)). Trustee argues that BEC has conveniently

omitted that portion of Paragraph 20 that provides that the Trustee has no

obligation to recognize any stock transfers that occurred after the August 30, 2016

Distribution Record Date, which is relevant to BEC as it purchased approximately

1.1 million shares of DNIB stock after the Confirmation Order was entered on

September 26. (See D.I. 25 at 16 (citing APP-0315)). Trustee further argues that

the portion of the Confirmation Order that BEC does rely upon notes only that the

Trustee "shall be entitled" to recognize only the shareholders that are listed in the

Debtors' books and records (which would include the Tax Documents) or on a

record maintained by the transfer agent of shareholders as ofAugust 30, 2016.

(Id.). DTC has since confirmed that it has no such list; rather, DTC makes

distributions through the Nominees and does not know the identity of individual

shareholders. (Id.). The Court agrees with the Trustee that the Decision does not

render Paragraph 20 of the Confirmation Order meaningless.

             iii.   Trust Agreement, § 4.2

     BEC argues that the Decision renders meaningless § 4.2 of the Trust

Agreement, which governs Delivery of Distributions, and states that "distributions

and deliveries to the Liquidation Trust Beneficiaries shall be made at the address of

each such Liquidation Trust Beneficiary set forth on the [records of] the transfer


                                          23
agent for the Debtors' Equity Interests." (See D.I. 21 at 15). The full text of§ 4.2

of the Trust Agreement provides:

             Subject to the provisions of Federal Rule of Bankruptcy
             Procedure 2002(g), and except as otherwise provided
             herein, distributions and deliveries to the Liquidation
             Trust Beneficiaries shall he made at the address of each
             such Liquidation Trust Beneficiary set forth on the
             Debtors' hooks and records unless superseded by (i) the
             address set forth on proofs of claim filed by any such
             Liquidation Trust Beneficiary or in the books and records
             of the transfer agent for the Debtors' Equity Interests or
             (ii) the address provided in connection with a transfer
             pursuant to Section 14.1.

(APP-0072 (emphasis added)). Trustee argues that the "books and records" upon

which the Trustee are permitted to rely include the addresses that were provided by

shareholders in the Tax Documents. The Court agrees.

             iv.   Trust Agreement, § 9.1

     BBC argues that the Decision renders meaningless § 9 .1 of the Trust

Agreement governing "Identification of Liquidation Trust Beneficiaries" because

this section directs the Trustee to "conclusively rely on the names and addresses set

forth [i]n [the records of] the Debtors' stock transfer agent." (D.I. 21 at 16). The

full text of§ 9.1 of the Trust Agreement provides:

             In order to determine the actual names and addresses of
             the Liquidation Trust Beneficiaries, the Liquidation
             Trustee shall be entitled to conclusively rely on (i) the
             names and addresses set forth in the Debtors' Schedules
             or filed proofs of claim or (ii) the Debtors' stock transfer
             agent.


                                          24
(APP-0076 (emphasis added)). Trustee argues that this provision speaks only

about the addresses on which the Trustee "shall be entitled to rely," and does not

require the Trustee to make distributions solely through DTC. (D.1. 25 at 17). The

Court agrees.

V.      CONCLUSION

        Trustee has been advised by its tax professionals that the Trust is required to

provide the IRS tax identification numbers for each beneficiary of the Trust,

including all shareholders entitled to a distribution under the Plan. Although BEC

clearly disagrees with the tax advice provided by the Trust's tax professionals,

BEC offers only its own opinion that there are other ways in which Trustee may

satisfy his obligations. BEC has provided no contradictory expert opinion or

testimony from a tax professional to support its allegation that the Tax Documents

are not required and suggests no viable alternative to the Equity Certification. The

Bankruptcy Court's Decision is supported by the Plan documents and violates no

rules of contract construction and interpretation. The Court therefore finds no error

in the Decision denying BEC's Motion for Determination and.will affirm the

Bankruptcy Court's Decision. Accordingly, BEC's Emergency Motion is rendered

moot.

        The Court will issue a separate Order consistent with this Memorandum

Opinion.



                                           25
